Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 41-60 are pending and the subject of this NON-FINAL Office Action.  

Election/Restrictions
Applicant’s election of the species of nucleophilic group is an amine and the electrophilic group is an ester without traverse in the reply filed on 05/12/2021 is acknowledged. 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-60 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KAWASHIMA (US 2005/0118616, published 06/02/2005), as evidenced by Xu et al. (High sequence fidelity in a non-enzymatic DNA autoligation reaction, Nucl. Acids Res. (1999) 27 (3): 875-881, 02/1999), in view of Sigma, Chemical Ligation, ChemFiles, vol. 8, no. 1, pgs. 1-20, 12/2008 and LANGE (US 20100278745).
As to claims 41-44, KAWASHIMA teaches a method for amplifying a target nucleic acid sequence, comprising: (a) contacting the target nucleic acid sequence with a first forward primer nucleic acid, a second forward primer nucleic acid, a first reverse primer nucleic acid and a second reverse primer nucleic acid under conditions wherein the forward or reverse primer nucleic acids specifically anneal with the target nucleic acid sequence, wherein: the first forward primer nucleic acid comprises a first bond-forming reactive moiety and the second forward primer nucleic acid comprises a second bond-forming reactive moiety; the first reverse primer nucleic acid comprises a third bond-forming reactive moiety and the second reverse primer nucleic acid comprises a fourth bond-forming reactive moiety; the first forward primer nucleic acid and the second forward primer nucleic acid are annealed to the target nucleic acid sequence such that the first reactive moiety and the second reactive moiety are juxtaposed; the first reverse primer nucleic acid and the second reverse primer nucleic acid are annealed to the target nucleic acid sequence such that the third reactive moiety and the fourth reactive moiety are juxtaposed; the first reactive moiety forms a chemical bond with the second reactive moiety to form a first ligation product, and the third reactive moiety forms a chemical bond with the fourth reactive moiety to form a second ligation product; and the first ligation product forms a duplex with the target nucleic acid sequence and the second ligation product forms a duplex with the target nucleic acid sequence; and (b) disrupting the duplexes to form target nucleic acid sequences and repeating step (a) 
KAWASHIMA teaches exponential amplification, including LCR (paras. 0028, 0200, 0202, 0220, 0253-0257 & 0261), and non-enzymatic ligation (paras. 0035, 0076, 0113 & 0262).  The use of Xu as evidence is proper in the anticipation rejection because it is used to “[e]xplain the meaning of a term used in the [KAWASHIMA] reference.”  See MPEP § 2131.01.  Here, Xu is explicitly recited in paragraph 0257 for teaching that “ligation may be carried out by nonenzymatic ligation methods, e.g as described by Xu and Kool (1999, Nuc Acids Res 27:875-881), in which case the reaction may be referred to as ‘nonenzymatic ligation reaction’ instead of ‘ligase chain reaction.’”  In other words, Xu is explicitly cited by KAWASHIMA to explain the meaning of “‘nonenzymatic ligation.”
As to claim 45, KAWASHIMA teaches the duplexes are disrupted by thermal denaturation (paras. 0007, 0030, 0047 & 0261, as examples). 
As to claim 46, KAWASHIMA teaches the template nucleic acid sequence is present in fewer than 10^6, 10^5, 10^4, 10^3, 10^2, or 10 copies (paras. 0032 & 0256 and Examples 7-8, as examples). 
As to claim 47, KAWASHIMA teaches a cycle consisting of steps (a) and (b) is performed in less than 2, 3, 4, 5, 6, 7, 8, 9 or 10 minutes (para. 0265 and Examples 7-8). 
As to claim 50, KAWASHIMA teaches at least one forward or reverse primer is conjugated to a detectable group (paras. 0277 & 0205). 
id.), and wherein the first forward or reverse primer nucleic acid comprises a FRET donor fluorophore and the second forward or reverse primer nucleic acid comprises a FRET acceptor fluorophore (id.) and detecting the ligation product by FRET (id.). 
As to claims 56-60, KAWASHIMA teaches detecting a change in a detectable fluorescent signal, wherein the change is proportional to an amount of the first ligation product or the second ligation product in a sample (paras. 0027-35, 0257), amplification of multiple different target sequences (paras. 0027-35, 0257), and absolute or relative quantification (paras. paras. 0027-35, 0223, 0257).
KAWASHIMA does not explicitly teach the method of claim 41, wherein the first or third reactive moiety is selected from an amine/amino or ester and the second or fourth reactive moiety is selected from an amine/amino or ester, wherein when the first or third reactive moiety is an amine/amino or ester, the second or fourth reactive moiety is an amine/amino or ester (elected chemical bond species of claim 1, as recited in claims 48-49).
However, a skilled artisan of ordinary creativity would have been motivated to substitute familiar amine/amino or ester chemical ligation chemistry for the familiar chemical ligation of KAWASHIMA with a reasonable expectation of success.  For example, Sigma discloses familiar chemical ligation species including thioesters with cysteine amino (pg. 5).  LANGE demonstrates that such familiar chemical ligation using esters with aminos was readily applicable to oligonucleotides (paras. 0111, 0135).  In other words, a skilled artisan would have been motivated to substitute the familiar 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the familiar ester-amino chemical ligation chemistry of the prior art for the familiar chemical ligation chemistry of KAWASHIMA to achieve similar autoligation chain reaction results with a reasonable expectation of success.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”); id. at 416 ("[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Claims 53-55 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KAWASHIMA (US 2005/0118616, published 06/02/2005), as evidenced by Xu et al. (High sequence fidelity in a non-enzymatic DNA autoligation reaction, Nucl. Acids Res. (1999) 27 (3): 875-881, 02/1999), in view of Sigma, Chemical Ligation, ChemFiles, vol. 8, no. 1, pgs. 1-20, 12/2008 and LANGE (US 20100278745), in further view of Didenko (DNA Probes Using Fluorescence Resonance Energy Transfer (FRET): Designs and Applications, Biotechniques. 2001 Nov;31(5):1106-16, 1118, 1120-1).
KAWASHIMA, as evidenced by Xu, in view of Sigma and LANGE teach the elements of claims 41 as explained above.

However, a skilled artisan of ordinary creativity would have been motivated to substitute familiar fluorescence detection techniques such as quenchers, quenched dyes and double-stranded nucleic acid binding dyes for the familiar fluorescence detection techniques of KAWASHIMA with a reasonable expectation of success.  For example, Didenko demonstrates that quenchers, quenched dyes and intercalators were familiar fluorescence detection techniques commonly used in similar probe/primer-based techniques (pgs. 1-14).  In other words, a skilled artisan would have been motivated to substitute the familiar quenchers, quenched dyes and intercalators of the prior art for the familiar fluorescent detection chemistries of KAWASHIMA with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the familiar quenchers, quenched dyes and intercalators of Didenko for the familiar fluorescence detection chemistries of KAWASHIMA with a reasonable expectation of success.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known id. at 416 ("[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.